DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European Patent Application No.  17168635.5, filed April 28, 2017. 
Response to Arguments
Applicant’s arguments, filed 12/16/20, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection of independent claim 1 over the combination of Kremmer, Chen and Grant under 35 U.S.C. § 103 (pages 10-13) are moot as this claim is currently rejected over the combination of Kremmer, Helldorfer and Grant; Helldorfer being a newly cited reference.
Applicant’s argument regarding independent claims 17 and 19 and the related dependent claims (page 13) are moot in view of the continued rejection of independent claim 1.
Applicant’s arguments regarding the rejection of independent claim 9 over the combination of Kremmer, Chen and Jecker under 35 U.S.C. § 103 (pages 13-14) are moot as this claim is currently rejected over the combination of Kremmer, Chen and Helldorfer.

For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
‘user in put sensor data’ should read ‘user input sensor data’ [claim 1].
‘data is-processed’ should read ‘data is processed’ [claims 1, 17 and 19].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremmer et al. U.S. Patent Publication No. 20150366124 (hereinafter Kremmer) in view of Helldorfer et al. U.S. Patent Publication No. 20110209551  (hereinafter Helldorfer) and further in view of Grant et al. U.S. Patent Publication No. 20110021272 (hereinafter Grant) .
Regarding claim 1, Kremmer teaches an apparatus for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal)… computer 54 can be in the form of a commercially available computer tablet or a smartphone (mobile communication device)], 
the apparatus comprising: one or more sensor modules for obtaining first user input sensor data and second user input sensor data [0027-0034, Fig. 1 — touch-sensitive display unit 60 and a keyboard 62]; 

a control module [0032 — portable computer 54 comprises a processor 56] configured to: 
control the one or more sensor modules [0027-0034, Fig. 1 — processor 56 communicates, via the transmitting and receiving module 58 and the transmitting and receiving module 52, with the control unit 46, in order to transmit to the work vehicle 10 commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60], 
wherein the first user input sensor data and/or the second user input sensor data corresponds to unvalidated user input sensor data; and wherein the first user input sensor data and the second user input sensor data are different [0027-0034, Fig. 1 — touch-sensitive display unit 60 and a keyboard 62 (different sensors/data) — no validation is provided for the user input sensor data],
determine the sensor input signal corresponding to the first user input sensor data and the second user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data)], and 
transmitting the sensor input signal to the machine control entity wherein, the first and second user input sensor data is processed; and the second user input sensor data is used to control at least one of a force transmission interface of the machine for an external component and an 
But Kremmer fails to clearly specify a module configured to guide the obtaining of the first user input sensor data and/or the second user input sensor data; and that the determined sensor input signal comprises the first sensor data and the second sensor data and that the first input sensor data is validated.
However, Helldorfer teaches and that the determined sensor input signal comprises the first sensor data and the second sensor data [0076, 0081-0082, Fig. 4 — output signal 4.5 is provided which delivers the required frequency parts of the acceleration (first/second sensor data) and the 
Kremmer and Helldorfer are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by Kremmer, by incorporating the above limitations, as taught by Helldorfer.  
One of ordinary skill in the art would have been motivated to do this modification in order to verify sensor data before performing a control function, as taught by Helldorfer [0008, 0014-0015].  Further, it would be obvious to one of ordinary skill in the art to provide related signal data, that are intended to be utilized in combination, together as a signal as a means of organizing the data and ensuring that both sets of data are available when required — for example, for verification/confirmation purposes.
But the combination of Kremmer and Helldorfer fails to clearly specify a module configured to guide the obtaining of the first user input sensor data and/or the second user input sensor data.

Kremmer, Helldorfer and Grant are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer and Helldorfer, by incorporating the above limitations, as taught by Grant.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to more easily perform a control gesture without significant training, as suggested by Grant [0064].    
Regarding claim 2, the combination of Kremmer, Helldorfer and Grant teaches all the limitations of the base claims as outlined above. 
Further, Kremmer teaches that a force transmission interface is at least one of a mechanical force transmission interface, a power take-off, a hydraulic force transmission interface and a selective 
Regarding claim 3, the combination of Kremmer, Helldorfer and Grant teaches all the limitations of the base claims as outlined above. 
Further, Kremmer teaches that a machine is one of a vehicle, a tractor, an agricultural machine and a horticultural machine [Title, 0020, 0027-0028 — agricultural work vehicles of any type on which devices are affixed, for example, on tractors]. 
Regarding claim 5, the combination of Kremmer, Helldorfer and Grant teaches all the limitations of the base claims as outlined above. 
Further, Kremmer teaches that a control module is further configured to obtain a sensor feedback signal from the machine control entity via the interface, wherein the sensor feedback signal is based on the second user input sensor data, and wherein the control module is configured to provide the first user input sensor data to the machine control entity to acknowledge a correctness of the first user input sensor data as indicated by the sensor feedback signal [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and 
Regarding claim 8, the combination of Kremmer, Helldorfer and Grant teaches all the limitations of the base claims as outlined above. 
Further, Kremmer teaches that the first user input sensor data and/or the second user input sensor data corresponds to at least one element of the group of touch screen data, angular data of a gyroscope, acceleration data of an accelerometer, or imaging data of a camera sensor [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the 
Further, Helldorfer teaches that input sensor data corresponds to acceleration data of an accelerometer [0081-0082, Fig. 4 — a measuring value sensor 4.1 for recording the acceleration… a processing unit 4.2 for processing the signals from the measuring value sensor.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art use the known technique of sensing acceleration data with an accelerometer, as taught by Helldorfer, in the system of Kremmer, Helldorfer and Grant to obtain the predictable result of a system capable of performing control functionality using acceleration data.    
Regarding claim 17, Kremmer teaches a method for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal)… computer 54 can be in the form of a commercially available computer tablet or a smartphone (mobile communication device) — a method for carrying out a control function using software (0033); 0040 — a flow chart (method), according to which the work vehicle 10 and the computer 54 are operated if remote control function by the computer 54 is desired], the method comprising 
obtaining first user input sensor data; obtaining second user input sensor data [0027-0034, Fig. 1 — touch-sensitive display unit 60 and a keyboard 62; 0027-0034, Fig. 1 — portable computer 
determining the sensor input signal corresponding to the first user input sensor data and the second user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data)]; 
transmitting the sensor input signal to the machine control entity, wherein: the first and second user input sensor data is processed; and the second user input sensor data is used to control at least one of a force transmission interface of the machine for an external component and an engine of the machine [0027-0034, Fig. 1 — he actuates the input means of the computer 54, so as to bring the guiding elements 22, 24, 38, 40 to a suitable position and finally to lock the device 44 on the guiding elements 22, 24, or 38, 40--either manually or by other actuators (not depicted), controlled by means of the computer 54, in the manner described. Analogously, the PTO shaft 34 can also be switched on and off via the computer 54 or a power shift PTO transmission can be brought to a neutral position. In addition, a fixed or adjustable coupling (not depicted) for a tow bar can be opened and closed and optionally adjusted in its position via the computer 54; 0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 
receiving a sensor feedback signal from the machine control entity [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0037-0038, Figs. 3-5 — or security reasons, control of the device interfaces 20, 36 is possible through the computer 54 only if a number of conditions are fulfilled… computer 54 transmits a suitable pairing code to the work vehicle 10… Transition from the first substate 304 of the first state 300 into the second state 302, in which remote control of the actuators 26, 28, 42 is possible, takes place (transition 308), if the pairing and optional authorization were successful (that is, the pairing codes are suitable (acknowledge correctness) and optionally one or more additional conditions are fulfilled); the work vehicle 10 is not moving (speed=0); and a confirmation of the remote control function was undertaken in the computer 54 (mobile device). The latter can take place in that a specific input is carried out in the terminal 76 of the work vehicle 10 (machine control entity) — for example, by confirmation of an automatic function or automatic steering function; 0044 – upon actuating one of the keys, a haptic feedback to the operator of the computer 54 can take place—for example, by activation of a vibration signal of the computer 54. In both modes 510, 512, a warning light (revolving light and/or warning blinker of the work vehicle 10) can be activated, so as to inform persons in the vicinity as to the remote control function which is just taking place].

However, Helldorfer teaches and that the determined sensor input signal comprises the first sensor data and the second sensor data [0076, 0081-0082, Fig. 4 — output signal 4.5 is provided which delivers the required frequency parts of the acceleration (first/second sensor data) and the structure-borne noise (first/second sensor data) — signal 4.5 is input to evaluation unit 2.1] and that the first input sensor data is validated [0076, 0094 — it is possible to conduct a signal verification of the relevant sensor output signals from the vehicle sensors 4, whereby either the sensor output signal of the first vehicle sensor 4 is verified with the sensor output signal of the second vehicle sensor 4, or the signal portion of the vehicle sensor which transmits the acceleration, for example, is verified with the signal portion of the same vehicle sensor 4 which transmits the structure-borne noise. In addition, sensor output signals from other vehicle sensors 4 attached in the vehicle used for signal verification purposes].
Kremmer and Helldorfer are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by Kremmer, by incorporating the above limitations, as taught by Helldorfer.  
One of ordinary skill in the art would have been motivated to do this modification in order to verify sensor data before performing a control function, as taught by Helldorfer [0008, 0014-0015].  Further, it would be obvious to one of ordinary skill in the art to provide related signal 
But the combination of Kremmer and Helldorfer fails to clearly specify guiding the obtaining of the user input sensor data based on a sensor feedback signal.
However, Grant teaches guiding the obtaining of the user input sensor data based on a sensor feedback signal [0026-0027, Fig. 1 — a system 10 configured to provide haptic stimulation to a user 12 includes modules…  The provision of haptic stimulation in accordance with the principles set forth herein may be extended to other contexts in which a user provides input in the form of a control gesture (e.g., controlling a television, a computer, an automobile, a remote control vehicle or vessel, etc.); 0064 — stimulation module 26 may determine haptic stimulation that provides more clear and/or more easily followed guide to performing a control gesture corresponding to the given ability].
Kremmer, Helldorfer and Grant are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer and Helldorfer, by incorporating the above limitations, as taught by Grant.  

Regarding claim 19, Kremmer teaches a non-transitory computer readable medium having a program code for performing a method for a mobile communication device for providing a sensor input signal to an external machine control entity to control a machine, when the computer program is executed on a computer, a processor, or a programmable hardware component [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal)… computer 54 can be in the form of a commercially available computer tablet or a smartphone (mobile communication device) — a method for carrying out a control function using software (0033); 0040 — a flow chart (method), according to which the work vehicle 10 and the computer 54 are operated if remote control function by the computer 54 is desired; 0032—0033 — portable computer 54 comprises a processor 56… computer 54 can be in the form of a commercially available computer tablet or a smartphone. In order to be able to carry out the described function, it has software which was downloaded as an application (computer program)]
and this claim is otherwise rejected under the same rationale as claim 17. 
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kremmer, Helldorfer and Grant in view of Chen et al. U.S. Patent Publication No. 20160048249 (hereinafter Chen).
Regarding claim 4, the combination of Kremmer, Helldorfer and Grant teaches all the limitations of the base claims as outlined above. 
Further, Kremmer teaches that the control module is configured to provide the sensor input signal to the machine control entity if the sensor input signal comprises information related to a control function within the first user input sensor data from a first sensor module and within the second user input sensor data from a second sensor module [0027-0034, Fig. 1 — touch-sensitive display unit 60 and a keyboard 62; 0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal); 0027-0034, Fig. 1 — he actuates the input means of the computer 54, so as to bring the guiding elements 22, 24, 38, 40 to a suitable position and finally to lock the device 44 on the guiding elements 22, 24, or 38, 40--either manually or by other actuators (not depicted), controlled by means of the computer 54, in the manner described. Analogously, the PTO shaft 34 can also be switched on and off via the computer 54 or a power shift PTO transmission can be brought to a neutral position. In addition, a fixed or adjustable coupling (not depicted) for a tow bar can be opened and closed and optionally adjusted in its position via the computer 54; 0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 54 into that of the device bus 74 and transfers instructions received by the computer 54 (after conversion into instructions of the protocol used by the device bus 74) to the communication control 82, which sends them on, via the device bus 74, the interface 72, and the vehicle bus 66, to the control 68 and/or 70]. 

However, Chen teaches providing the sensor input signal to the machine control entity to abort a currently active functionality of the machine if the sensor input signal comprises information related to an abort gesture [0044-0045 — The user of the HMD device 16B may verify the command in different manners. For example, the user may press one or more buttons or other input devices on the user interface 42. Alternatively, the user may use gestures to confirm the command. When using gestures, the user may simply nod his head “Yes” to confirm or “No” to cancel (i.e. abort)].
Kremmer, Helldorfer, Grant and Chen are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer, Helldorfer and Grant, by incorporating the above limitations, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to abort/terminate/cancel a control function as desired by the user, as taught by Chen [0044-0045].    
Regarding claim 6, the combination of Kremmer, Helldorfer and Grant teaches all the limitations of the base claims as outlined above. 

But the combination of Kremmer, Helldorfer and Grant fails to clearly specify that a first user input sensor data comprises sensor information related to a gesture indicating an acknowledgement, that a representation of the second user input sensor data is correct.
However, Chen teaches that a first user input sensor data comprises sensor information related to a gesture indicating an acknowledgement, that a representation of the second user input sensor data is correct [0025, Figs. 2-4 — head mounted display (HMD) device 16B… The HMD device 16B may allow a user to control the different vehicle control systems 14 in different manners. For example, the HMD device 16B may allow a user to control the different vehicle control systems 14 by using gestures that may be detected, translated, and wirelessly transmitted by the HMD device 16B to the vehicle 10 for controlling the different vehicle control systems 14. The HMD device 16B may have one or more input buttons which may be pressed to allow a user to control the different vehicle control systems 14; 0031 — The HMD device 16B may also include a user interface 42. The user interface may be used for receiving inputs from the wearer of the HMD 16B. The user interface 42 may be buttons, a touchpad, a keypad, a microphone, and/or other input devices. The processor 36 may control the functioning of the HMD device 16B based on inputs received through user interface 42. The HMD device 16B may have one or more sensors 44. The sensors 44 may be used for detecting movement of the HMD device 16B. The sensors 44 may include motion sensors, such as accelerometers and/or gyroscopes. The sensors 44 may be used for detecting gestures by the user; 0043-0047, Fig. 5 — In block 70, the HMD device 16B may ask for a confirmation of the command to control the specific component... The 
Kremmer, Helldorfer, Grant and Chen are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer, Helldorfer and Grant, by incorporating the above limitations, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to confirm that a command is correct before executing it and that a sensor has not been accidentally activated before performing a control function, as taught by Chen [0003, 0043-0047].    
Claim(s) 9-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremmer in view of Chen and further in view of Helldorfer.
Regarding claim 9, Kremmer teaches an apparatus for a machine control entity for controlling a machine based on a sensor input signal from a mobile communication device [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or 
at least one interface for receiving the sensor input signal from the mobile communication device [0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 54 into that of the device bus 74 and transfers instructions received by the computer 54 (after conversion into instructions of the protocol used by the device bus 74) to the communication control 82, which sends them on, via the device bus 74, the interface 72, and the vehicle bus 66, to the control 68 and/or 70], wherein 
the sensor input signal corresponds to first user input sensor data and to second user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data)]; and 
a control module configured to: 

But Kremmer fails to clearly specify a module configured to: continuously validate the second input sensor data based on the first input sensor data, wherein the validation is based on a comparison of the first input sensor data with at least one validation criterion and control a machine after the second input sensor data has been validated and that the sensor input signal comprises the first sensor data and the second sensor data.

Kremmer and Chen are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by Kremmer, by incorporating the above limitations, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to confirm that a command is correct before executing it and that a sensor has not been accidentally activated before performing a control function, as taught by Chen [0003, 0043-0047].    
But the combination of Kremmer and Chen fails to clearly specify continuously validate the second input sensor data based on the first input sensor data and that the sensor input signal comprises the first sensor data and the second sensor data.
However, Helldorfer teaches continuously validate the second input sensor data based on the first input sensor data [0076, 0094 — it is possible to conduct a signal verification of the relevant sensor output signals from the vehicle sensors 4, whereby either the sensor output signal of the 
Kremmer, Chen and Helldorfer are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer and Chen, by incorporating the above limitations, as taught by Helldorfer.  
One of ordinary skill in the art would have been motivated to do this modification in order to continuously verify sensor data before performing a control function, as taught by Helldorfer [0008, 0014-0015].  Further, it would be obvious to one of ordinary skill in the art to provide related signal data, that are intended to be utilized in combination, together as a signal as a means of organizing the data and ensuring that both sets of data are available when required — for example, for verification/confirmation purposes.
Regarding claim 10, the combination of Kremmer, Chen and Helldorfer teaches all the limitations of the base claims as outlined above.

Further, Chen teaches using the sensor input signal to the machine control entity to abort a currently active functionality of the machine if the sensor input signal comprises information 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer, Chen and Helldorfer, by incorporating the above limitations, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to abort/terminate/cancel a control function as desired by the user, as taught by Chen [0044-0045].    
Regarding claim 11, the combination of Kremmer, Chen and Helldorfer teaches all the limitations of the base claims as outlined above.
Further, Kremmer teaches that sensor input signal comprises the first user input sensor data from a first sensor module and the second user input sensor data from a second sensor module [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data)], wherein 
the control module is configured to abort a currently active functionality of the machine if the sensor input signal indicates a disruption of the first user input sensor data and/or of the second 
Regarding claim 12, the combination of Kremmer, Chen and Helldorfer teaches all the limitations of the base claims as outlined above.
Further, Kremmer teaches that a control module is further configured to obtain a sensor feedback signal from the machine control entity via the interface, wherein the sensor feedback signal is based on the second user input sensor data, and wherein the control module is configured to provide the first user input sensor data to the machine control entity to acknowledge a correctness of the first user input sensor data as indicated by the sensor feedback signal [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0037-0038, Figs. 3-5 — or security reasons, control of the device interfaces 20, 36 is possible through the computer 54 only if a number of conditions are fulfilled… computer 54 transmits a suitable pairing code to the work vehicle 10… Transition from the first substate 304 of the first state 300 into the second state 302, in which remote control of the actuators 26, 28, 42 is possible, takes place (transition 308), if the pairing and optional authorization were successful (that is, the pairing codes are suitable (acknowledge correctness) and optionally one or more additional conditions are fulfilled); the work vehicle 10 is not moving 
Regarding claim 13, the combination of Kremmer, Chen and Helldorfer teaches all the limitations of the base claims as outlined above.
Further, Kremmer teaches that a control module is further configured to determine a sensor feedback signal based on the first user input sensor data, the second user input sensor data and the sensor feedback signal comprises information related to the second user input sensor data and on the first user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0037-0038, Figs. 3-5 — or security reasons, control of the device interfaces 20, 36 is possible through the computer 54 only if a number of conditions are fulfilled… computer 54 transmits a suitable pairing code to the work vehicle 10… Transition from the first substate 304 of the first state 300 into the second state 302, in which remote control of the actuators 26, 28, 42 is possible, takes place (transition 308), if the pairing and optional authorization were successful (that is, the pairing codes are suitable 
Further, Chen teaches that a control module is further configured to determine a signal based on the first user input sensor data, the second user input sensor data and the validation, wherein the signal comprises information related to a result of a validation comparison of the second user input sensor data based on the first user input sensor data [0025, Figs. 2-4 — head mounted display (HMD) device 16B… The HMD device 16B may allow a user to control the different vehicle control systems 14 in different manners. For example, the HMD device 16B may allow a user to control the different vehicle control systems 14 by using gestures that may be detected, translated, and wirelessly transmitted by the HMD device 16B to the vehicle 10 for controlling the different vehicle control systems 14. The HMD device 16B may have one or more input buttons which may be pressed to allow a user to control the different vehicle control systems 14; 0031 — The HMD device 16B may also include a user interface 42. The user interface may be used for receiving inputs from the wearer of the HMD 16B. The user interface 42 may be buttons, a touchpad, a keypad, a microphone, and/or other input devices. The processor 36 may control the functioning of the HMD device 16B based on inputs received through user interface 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer, Chen and Helldorfer, by incorporating the above limitations, as taught by Chen.  

Regarding claim 18, Kremmer teaches a method for a machine control entity for controlling a machine based on a sensor input signal from a mobile communication device [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal)… computer 54 can be in the form of a commercially available computer tablet or a smartphone (mobile communication device) — a method for carrying out a control function using software (0033); 0035-0039, Figs. 1-2 —  FIG. 2 shows the hardware used in the work vehicle 10 in more detail. A vehicle bus 66 connects the control units (controllers) 68, 70, suitable for the work vehicle 10, among one another, which assume the function of the control 46 from FIG. 1; 0040 — a flow chart (method), according to which the work vehicle 10 and the computer 54 are operated if remote control function by the computer 54 is desired], the method comprising 
receiving the sensor input signal from the mobile communication device [0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 54 into that of the device bus 74 and transfers instructions received by the computer 54 (after conversion into instructions of the 
the sensor input signal corresponds to first user input sensor data and information related to second user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data)]; 
and controlling at least one of a force transmission interface of the machine for an external component and an engine of the machine based on the first user input sensor data and the second user input sensor data after the second user input sensor data has been processed [0027-0034, Fig. 1 — he actuates the input means of the computer 54, so as to bring the guiding elements 22, 24, 38, 40 to a suitable position and finally to lock the device 44 on the guiding elements 22, 24, or 38, 40--either manually or by other actuators (not depicted), controlled by means of the computer 54, in the manner described. Analogously, the PTO shaft 34 can also be switched on and off via the computer 54 or a power shift PTO transmission can be brought to a neutral position. In addition, a fixed or adjustable coupling (not depicted) for a tow bar can be opened and closed and optionally adjusted in its position via the computer 54; 0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 54 into that of the device bus 74 and transfers instructions received by the computer 54 (after conversion into instructions of the 
But Kremmer fails to clearly specify continuously validating the second input sensor data based on the first input sensor data, wherein the validation is based on a comparison of the first input sensor data with at least one validation criterion; and control a machine after the second input sensor data has been validated and that the sensor input signal comprises the first sensor data and the second sensor data.
However, Chen teaches validating the second user input sensor data based on the first user input sensor data, wherein the validation is based on a comparison of the first user input sensor data with at least one validation criterion and controlling a machine after the second user input sensor data has been validated [0025, Figs. 2-4 — head mounted display (HMD) device 16B… The HMD device 16B may allow a user to control the different vehicle control systems 14 in different manners. For example, the HMD device 16B may allow a user to control the different vehicle control systems 14 by using gestures that may be detected, translated, and wirelessly transmitted by the HMD device 16B to the vehicle 10 for controlling the different vehicle control systems 14. The HMD device 16B may have one or more input buttons which may be pressed to allow a user to control the different vehicle control systems 14; 0031 — The HMD device 16B may also include a user interface 42. The user interface may be used for receiving inputs from the wearer of the HMD 16B. The user interface 42 may be buttons, a touchpad, a keypad, a microphone, and/or other input devices. The processor 36 may control the functioning of the HMD device 16B based on inputs received through user interface 42. The HMD device 16B may have one or more sensors 44. The sensors 44 may be used for detecting movement of the HMD 
Kremmer and Chen are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by Kremmer, by incorporating the above limitations, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to confirm that a command is correct before executing it and that a sensor has not been accidentally activated before performing a control function, as taught by Chen [0003, 0043-0047].    

However, Helldorfer teaches continuously validating the second input sensor data based on the first input sensor data [0076, 0094 — it is possible to conduct a signal verification of the relevant sensor output signals from the vehicle sensors 4, whereby either the sensor output signal of the first vehicle sensor 4 is verified with the sensor output signal of the second vehicle sensor 4, or the signal portion of the vehicle sensor which transmits the acceleration, for example, is verified with the signal portion of the same vehicle sensor 4 which transmits the structure-borne noise. In addition, sensor output signals from other vehicle sensors 4 attached in the vehicle used for signal verification purposes] and that the sensor input signal comprises the first sensor data and the second sensor data [0076, 0081-0082, Fig. 4 — output signal 4.5 is provided which delivers the required frequency parts of the acceleration (first/second sensor data) and the structure-borne noise (first/second sensor data) — signal 4.5 is input to evaluation unit 2.1].
Kremmer, Chen and Helldorfer are analogous art.  They relate to control systems, particularly for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer and Chen, by incorporating the above limitations, as taught by Helldorfer.  
One of ordinary skill in the art would have been motivated to do this modification in order to continuously verify sensor data before performing a control function, as taught by Helldorfer 
Regarding claim 20, Kremmer teaches a non-transitory computer readable medium having a program code for performing a method for a machine control entity for controlling a machine based on an sensor input signal from a mobile communication device, when the computer program is executed on a computer, a processor, or a programmable hardware component [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal)… computer 54 can be in the form of a commercially available computer tablet or a smartphone (mobile communication device) — a method for carrying out a control function using software (0033); 0035-0039, Figs. 1-2 —  FIG. 2 shows the hardware used in the work vehicle 10 in more detail. A vehicle bus 66 connects the control units (controllers) 68, 70, suitable for the work vehicle 10, among one another, which assume the function of the control 46 from FIG. 1… An interface 72, which can serve as a central control unit of the work vehicle 10; 0040 — a flow chart (method), according to which the work vehicle 10 and the computer 54 are operated if remote control function by the computer 54 is desired; 0032—0033 — portable computer 54 comprises a processor 56… computer 54 can be in the form of a commercially available computer tablet or a smartphone. In order to be able to carry out the described function, it has software which was downloaded as an application (computer program)]
. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kremmer, Chen and Helldorfer in view of Huger et al. U.S. Patent Publication No. 20190023129 (hereinafter Huger).
Regarding claim 14, the combination of Kremmer, Chen and Helldorfer teaches all the limitations of the base claims as outlined above. 
Further, Kremmer teaches that a control module is further configured to determine first user input sensor data and the second user input sensor data, and wherein the control module is configured to control the machine after the first user input sensor data and the second user sensor data has been determined to meet a criterion [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0027-0034, Fig. 1 — he actuates the input means of the computer 54, so as to bring the guiding elements 22, 24, 38, 40 to a suitable position and finally to lock the device 44 on the guiding elements 22, 24, or 38, 40--either manually or by other actuators (not depicted), controlled by means of the computer 54, in the manner described. Analogously, the PTO shaft 34 can also be switched on and off via the computer 54 or a power shift PTO transmission can be brought to a neutral position. In addition, a fixed or adjustable coupling (not depicted) for a tow bar can be opened and closed and optionally adjusted in its position via the computer 54; 0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the 
But the combination of Kremmer, Chen and Helldorfer fails to clearly specify determining a plausibility of the user input based on a plausibility criterion, and wherein the control module is configured to control the machine after the user input has been determined to meet the plausibility criterion.
However, Huger teaches determining plausibility of the user input based on a plausibility criterion, and wherein the control module is configured to control the machine after the user input has been determined to meet the plausibility criterion [0044-0050 — the ascertaining 10 can further comprise determining a probability that the proposal is desired by the user. By way of example, the assigning 16a can comprise computing probabilities for the triggering of a proposal in a situation or the plurality of situations. In an exemplary embodiment, the proposal can be output if the probability of triggering is above a probability threshold value, for example, above 50%, 60%, 70%, 75%, 80% or 90% (plausibility criterion)… the capturing 30 may be consistent with capture of triggering of a button, for example, on a touch-sensitive screen of a smartphone or a smartwatch… functionality may be consistent with at least one element from the group comprising control of a closed state of the transportation vehicle 200, window control of at least one window of the transportation vehicle 200, control of an entertainment function of the transportation vehicle 200, control of an ergonomic setting (control machine); 0059-0060 — 
Kremmer, Chen, Helldorfer and Huger are analogous art.  They relate to vehicle control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicle control system and method, as taught by the combination of Kremmer, Chen and Helldorfer, by incorporating the above limitations, as taught by Huger.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure that the proposed function is actually desired by the user, as taught by Huger [0044-0050].    
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kremmer, Chen and Helldorfer in view of Ogura et al. U.S. Patent Publication No. 20170248946 (hereinafter Ogura).
Regarding claim 15, the combination of Kremmer, Chen and Helldorfer teaches all the limitations of the base claims as outlined above.
Further, Kremmer teaches that the control module is configured to control the machine based on the first user input sensor data and the second user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input 
the control module is configured to determine a category of the controlling based on the first user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42 (category of controlling), which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 54 into that of the device bus 74 and transfers instructions received by the computer 54 (after conversion into instructions of the protocol used by the device bus 74) to the communication control 82, which sends them on, via the device bus 74, the interface 72, and the vehicle bus 66, to the control 68 and/or 70; Fig. 5 — screen selections correspond to various control couplings (categories)] and wherein the control module is configured to control based on the second user input sensor data [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the 
wherein the first user input sensor data is based on user input related to an unlocking action [0009-0011 — to open and close a lock of the device (lock/unlock); 0034 — computer 54 can be used as a remote control, so as to facilitate the hooking of a device 44 on one of the device interfaces of the work vehicle 10… he actuates the input means of the computer 54, so as to bring the guiding elements 22, 24, 38, 40 to a suitable position and finally to lock the device 44] and 
wherein the second user input sensor data is based on user input related to controlling of the machine [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42, which are input via 
But the combination of Kremmer, Chen and Helldorfer fails to clearly specify that a control module is configured to determine an extent of the controlling based on the second user input sensor data and user input sensor data is based on user input related to a determination of an extent of the controlling of the machine.
However, Ogura teaches that a control module is configured to determine an extent of the controlling based on the second user input sensor data and user input sensor data is based on user input related to a determination of an extent of the controlling of the machine [0056-0059, Figs. 4-8, 10-11 — remote control area 113A is a screen in which operation members (buttons) for travel, steering and operation of the work machine of the autonomously moving work vehicle 1 are arranged… a traveling speed increase button 201U, a traveling speed reduction button 201D, an engine rotation speed increase button 202U, an engine rotation speed reduction button 202D (extent of controlling)].
Kremmer, Chen, Helldorfer and Ogura are analogous art.  They relate to remote control systems, particularly for vehicles.

One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to control variable physical quantities such as speed, as taught by Ogura [0056-0059].    
Regarding claim 16, the combination of Kremmer, Chen, Helldorfer and Ogura teaches all the limitations of the base claims as outlined above.
Further, Kremmer teaches that a category of the controlling corresponds to at least one element of the group of a directivity of the controlling, a selection of a machine component to be controlled, a selection of a controlling sensitivity, and a selection of controlling limits [0027-0034, Fig. 1 — portable computer 54… transmit to the work vehicle 10 (external machine) commands for the actuators 26, 28, 42 (category of controlling/selection of a machine component), which are input via the keyboard 62 that serves as the input means and/or the touch-sensitive display unit 60 (sensor input signal based on first and second user input sensor data); 0035-0036, Fig. 2 — control 68 controls the actuators 26, 28 and the control 70 controls the actuator 42… communication is carried out from the computer 54, via its transmitting and receiving module 56, to the transmitting and receiving module 52 of the communication device 80. The protocol converter 84 converts the protocol used by the computer 54 into that of the device bus 74 and transfers instructions received by the computer 54 (after conversion into instructions of the protocol used by the device bus 74) to the communication control 82, which . 
Allowable Subject Matter
Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Milton et al. U.S. Patent Publication No. 20160103009, which discloses a fuel level sensor system for a vehicle.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119